Citation Nr: 0703565	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-03 413	)	DATE
	)
	)


THE ISSUE

Entitlement to attorney fees from past-due benefits in the 
calculated amount of $9,987.31.

(The issue of the veteran's claim of entitlement to an 
initial evaluation in excess of 30 percent for his chronic, 
undifferentiated type schizophrenia with persistent paranoid 
features (schizophrenia), prior to May 1, 2002, is the 
subject of a separate decision of the Board.)  


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel






INTRODUCTION

The veteran served on active duty from February 1956 to 
August 1959, from October 1959 to April 1960 and from July 
1962 to July 1964.  The veteran died in February 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that determined 
that the veteran's attorney was not entitled to payment of 
additional attorney fees from past due benefits, in the 
calculated amount of $9,987.31, stemming from its July 2004 
rating decision that increased the evaluation of the 
veteran's schizophrenia from 30 to 100 percent disabling, 
effective May 1, 2002.  The veteran's attorney has perfected 
an appeal of the October 2004 determination.

In an earlier rating action, the RO withheld 20 percent of 
the veteran's past due benefits, in the calculated amount of 
$4,112.44, as representing the maximum attorney fees payable.  


FINDINGS OF FACT

1.  In an August 1999 decision, the Board denied the 
veteran's application to reopen a claim of service connection 
for schizophrenia.

2.  The veteran appealed the Board's August 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in an April 2000 order, granted the parties' 
joint motion for remand, vacating the Board's decision.

3.  The May 2000 fee agreement between the veteran and his 
attorney meets the basic statutory and regulatory 
requirements for payment of attorney fees from past due 
benefits.

4.  In an October 2000 decision, the Board reopened the 
veteran's schizophrenia claim and granted service connection 
for the disability.

5.  In a December 2000 rating decision, the RO assigned an 
initial 30 percent rating for the veteran's schizophrenia, 
effective September 29, 1994.

6.  The RO's December 2000 rating decision resulted in past 
due benefits being paid to the veteran, effective September 
29, 1994, and the RO withheld and paid the veteran's attorney 
20 percent of the past due benefits awarded, calculated in 
the amount of $4,112.44.

7.  In May 2001, the veteran's attorney, on behalf of the 
veteran, filed a Notice of Disagreement (NOD) with the RO's 
December 2000 determination awarding the veteran a 30 percent 
rating for his schizophrenia, asserting that the disability 
warranted a 100 percent evaluation.

8.  In a July 2004 rating decision, the RO increased the 
evaluation of the veteran's schizophrenia to 100 percent, 
effective May 1, 2002, and withheld $9,987.31, representing 
20 percent the amount of the veteran's past due benefits.


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount 
of 20 percent of past-due benefits payable to the veteran, in 
the calculated in the amount of $9,987.31, have been met.  38 
U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court has held that VA's duties to notify and assist do 
not apply to cases where, as here, the applicant is not 
seeking benefits under Chapter 51 of Title 38 of the United 
States Code, but rather, is seeking a decision regarding how 
benefits will be distributed under another Chapter, i.e., 
Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  In any event, in light of the veteran's February 
2005 death, the Board's determination that the veteran's 
attorney is entitled to past-due benefits in the calculated 
amount of $9,987.31 represents a complete grant of the 
benefit sought on appeal.  Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).

The facts in this case are not in dispute.  In an August 1999 
decision, the Board denied the veteran's application to 
reopen a claim of service connection for schizophrenia.  The 
veteran appealed that the Board's August 1999 decision to the 
Court, which in an April 2000 order, granted the parties' 
joint motion for remand, vacating the Board's decision.  In 
the joint motion, the parties agreed that the Board applied 
the incorrect legal standard for determining whether new and 
material evidence had been received.  

The veteran and his attorney entered into a fee agreement in 
May 2000 that was filed at the Board in June 2000, and which 
satisfied the basic statutory and regulatory requirements for 
payment of attorney fees from past due benefits.  In this 
regard, the Board notes that the 20 percent contingency fee 
provided by the attorney fee contract in this case is 
presumed reasonable.  38 C.F.R. § 20.609(f).

In an October 2000 decision, the Board reopened the veteran's 
schizophrenia claim and granted service connection for the 
disability.  In a December 2000 rating decision implementing 
the Board's determination, the RO assigned an initial 30 
percent rating, effective September 29, 1994.  The RO's 
December 2000 rating decision resulted in past due benefits 
being paid to the veteran, effective September 29, 1994, and 
the RO withheld and paid the veteran's attorney 20 percent of 
the past due benefits awarded, calculated in the amount of 
$4,112.44.  

In May 2001, the veteran's attorney, on behalf of the 
veteran, filed an NOD with the RO's December 2000 
determination awarding the veteran a 30 percent rating for 
his schizophrenia, asserting that the disability warranted a 
100 percent evaluation.  In August 2002, the veteran's 
attorney perfected an appeal of the RO's December 2000 
determination by filing a Substantive Appeal on his behalf.  
In a July 2004 rating decision, the RO increased the 
evaluation of the veteran's schizophrenia to 100 percent, 
effective May 1, 2002, and withheld $9,987.31, representing 
20 percent the amount of the veteran's past due benefits.  

The pertinent laws and regulations governing the award of 
attorney fees provide that if the following conditions are 
met, attorney fees may be available:  (1) A final decision 
was promulgated by the Board with respect to the issue, or 
issues, involved; and (2) The attorney was retained not later 
than one year following the date on which the decision of the 
Board with respect to the issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  
Here, both conditions are satisfied as the Court vacated the 
Board's August 1999 decision denying the application to 
reopen a claim of service connection for schizophrenia and 
the veteran retained the attorney in May 2000 to represent 
him to prosecute his appeal.  

VA regulations further provide that when the benefit granted 
on appeal, or the result of the reopened claim is service 
connection for a disability, the past due benefits will be 
based on the initial disability rating assigned by the RO 
following the award of service connection.  38 C.F.R. 
§ 20.609(h)(3)(i).  In this case, the veteran disagreed with 
the 30 percent evaluation first assigned by the RO, and the 
RO subsequently increased the evaluation to 100 percent, 
effective May 1, 2002.  In effect, this later rating may be 
considered part of the initial rating.  

In denying this claim, the RO reasoned that the veteran's May 
2001 NOD requesting a higher evaluation was a "new issue."  
The RO also pointed out that the increase in the evaluation 
to 100 percent was effective May 1, 2002, i.e., it did not 
"go back to September 29, 1994."  The RO added that if the 
100 percent evaluation had been effective September 29, 1994, 
attorney fees "could have been payable for the same period 
that were paid based on the 30 percent evaluation."  The 
attorney responded that the veteran challenged the initial 
evaluation of the newly service-connected schizophrenia.  

Here, the increased evaluation is an element of the initial 
rating.  As such, the attorney is entitled to a supplemental 
payment based on the increase granted to the extent that the 
increased amount is found to have existed between the initial 
effective date of the award following the grant of service 
connection and the date of the rating action implementing the 
decision granting the increase, here in the calculated amount 
of $9,987.31.  


ORDER

Attorney fees from past-due benefits, in the calculated 
amount of $9,987.31, representing 20 percent of the veteran's 
July 2004 compensation award, are granted pursuant to the 
attorney fee agreement between the veteran and his attorney, 
subject to the provisions governing the award of monetary 
benefits.



                    
_________________________________________________
	MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


